Affirmed and Opinion filed May 10, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00401-CV

              UNIVERSITY OF HOUSTON SYSTEM, Appellant
                                         V.

            GROUND TEXAS CONSTRUCTION, INC., Appellee

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-81924

                                    OPINION

      In this interlocutory appeal, appellant University of Houston System (“UH”)
appeals the denial of its plea to the jurisdiction in the lawsuit brought by appellee
Ground Texas Construction, Inc. (“GTC”). See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(8) (authorizing interlocutory appeal from denial of a plea to the
jurisdiction). In two issues, UH argues that GTC failed to establish a waiver of
sovereign immunity because (1) GTC failed to provide timely and proper notice to
UH as required by Texas Government Code §§ 2253.027, 2253.041, which UH
argues is a jurisdictional statutory prerequisite to filing suit; and (2) UH obtained a
payment bond as required under § 2253.027. See Tex. Gov’t Code Ann.
§§ 2253.027, 2253.041. We affirm.

                                I.   BACKGROUND

      On or about February 8, 2019, UH contracted with A-Status Construction,
Inc., and A-Status Construction, LLC (together “A-Status”) for the construction of
a parking lot on UH’s property in Katy, Texas. A-Status hired GTC as a
subcontractor for work on the project, which included earthwork/grading, concrete
paving, storm drainage and water lines, landscaping, and irrigation. The total for the
subcontract was $1,525,000.00. After GTC performed work on the project and A-
Status failed to compensate GTC for the work, GTC attempted to collect on A-
Status’s construction bond, but learned that the bond was fraudulent.

      On November 12, 2019, Flash Funding, LLC filed a lawsuit against GTC,
seeking to recover money owed by GTC for work Flash Funding performed on UH’s
project as a subcontractor for GTC. On February 25, 2020, GTC filed a third-party
petition against UH, asserting causes of action for breach of contract and quantum
meruit and seeking to recover $421,957.99 for unpaid labor and materials. GTC
argued that UH was liable pursuant to § 2253.027 of the Government Code because
it failed to obtain a valid payment bond for the project from A-Status. See id.
§ 2253.027(a). GTC further stated that it provided notice to UH and A-Status on
December 2, 2019, as required by § 2253.027. See id. § 2253.027(b).

      UH filed a plea to the jurisdiction and argued that sovereign immunity barred
GTC’s suit because: (1) UH obtained a bond from A-Status and UH did not know
the bond was fraudulent; and (2) GTC failed to comply with the requirements that
the statutory notice include a sworn statement of account and be mailed on or before
by the 15th day of the third month following the month in which labor and materials
                                          2
were provided. See id. §§ 2253.027(b), 2253.041. GTC argued UH did not obtain a
bond as required by statute and that GTC satisfied the statutory notice requirements.
On May 5, 2020, the trial court signed an order denying UH’s plea to the jurisdiction.
This interlocutory appeal followed. See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(8).

                                 II.   DISCUSSION

      In its first issue, UH argues that the trial court erred in denying its plea to the
jurisdiction because GTC did not provide UH with notice as required by
§ 2253.027(b), and thus, UH argues there was no waiver of immunity. GTC argues
that the notice provision in § 2253.027(b) is not a jurisdictional prerequisite to filing
suit against a governmental entity for the entity’s failure to obtain a payment bond.
Whether the notice provision in Government Code § 2253.027(b) is a jurisdictional
prerequisite to suit a is a question of first impression.

      In its second issue, UH argues that its immunity was not waived because it
obtained a bond from A-Status, albeit a fraudulent one. UH argues that it got a
“bond” and that it did not know that the bond was fraudulent, thereby preventing the
application of § 2253.027(a). This is also a question of first impression.

      We discuss these in reverse order.

A. STANDARD OF REVIEW

      1. Plea to the Jurisdiction

      A plea to the jurisdiction is a dilatory plea used to defeat a cause of action
without regard to whether the claims asserted have merit. Bland Indep. Sch. Dist. v.
Blue, 34 S.W.3d 547, 554 (Tex. 2000). The plea challenges the trial court’s subject
matter jurisdiction. Id. “A jurisdictional plea may challenge the pleadings, the
existence of jurisdictional facts, or both.” Alamo Heights Indep. Sch. Dist. v. Clark,

                                            3
544 S.W.3d 755, 770 (Tex. 2018). Whether a trial court has subject matter
jurisdiction and whether the pleader has alleged facts that affirmatively demonstrate
the trial court’s subject matter jurisdiction are questions of law that we review de
novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

      We first look to the pleadings to determine if the pleader has alleged facts that
affirmatively demonstrate the court’s jurisdiction to hear the case. See id. We
construe the pleadings liberally in favor of the pleader, look to the pleader’s intent,
and accept as true the factual allegations in the pleadings. See id. at 226, 228. If the
defendant challenges the existence of jurisdictional facts with supporting evidence,
then the standard of review mirrors that of a summary judgment. See Sampson v.
Univ. of Tex. at Austin, 500 S.W.3d 380, 384 (Tex. 2016); Carmichael v. Tarantino
Props., Inc., 604 S.W.3d 469, 474 (Tex. App.—Houston [14th Dist.] 2020, no pet.).
If the relevant evidence is undisputed or fails to raise a fact question on the
jurisdiction issue, then the trial court rules on the plea as a matter of law. Miranda,
133 S.W.3d at 228. However, if the evidence creates a fact issue regarding the
jurisdictional issue, then the trial court cannot grant the plea, and the fact issue will
be resolved by the fact finder. Id. at 227. When the facts underlying the merits and
subject-matter jurisdiction are intertwined, the plaintiff need only show that there is
a disputed material fact regarding the jurisdictional issue. Id. at 227–28 (“[I]n a case
in which the jurisdictional challenge implicates the merits of the plaintiffs’ cause of
action and the plea to the jurisdiction includes evidence, the trial court reviews the
relevant evidence to determine if a fact issue exists.”); see also Carmichael, 604
S.W.3d at 475.

      2. Statutory Construction

      Statutory construction is a question of law we review de novo. Maxim Crane
Works, L.P. v. Zurich Am. Ins., No. 21-0727, 2022 WL 627829, at *5, __ S.W.3d

                                           4
__, __ (Tex. Mar. 4, 2022); City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex.
2008). In construing statutes, our goal is to ascertain and give effect to the
legislature’s intent as expressed by the statute’s plain language. Maxim Crane
Works, L.P., 2022 WL 627829, at *5; City of Rockwall, 246 S.W.3d at 625; see also
Tex. Gov’t Code Ann. § 321.005. “If a statute is clear and unambiguous, we apply
its words according to their common meaning without resort to rules of construction
or extrinsic aids.” Maxim Crane Works, L.P., 2022 WL 627829, at *5 (citing In re
Estate of Nash, 220 S.W.3d 914, 917 (Tex. 2007)); see Health Presbyterian Hosp.
of Denton v. D.A., 569 S.W.3d 126, 136 (Tex. 2018) (“A statute’s unambiguous
language is the surest guide to the Legislature’s intent because the Legislature
expresses its intent by the words it enacts and declares to be law.”) (internal citations
and quotation marks omitted).

      “We use definitions prescribed by the Legislature and any technical or
particular meaning the words have acquired . . . .” Maxim Crane Works, L.P., 2022
WL 627829, at *6 (quoting City of Rockwall, 246 S.W.3d at 625–26). “Otherwise,
‘[w]ords not statutorily defined bear their common, ordinary meaning unless a more
precise definition is apparent from the statutory context or the plain meaning yields
an absurd result.” Id. (quoting Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d
830, 838 (Tex. 2018))); see also Entergy Gulf States, Inc. v. Summers, 282 S.W.3d
433, 437 (Tex. 2009) (op. on reh’g) (“Where text is clear, text is determinative of
[the Legislature’s] intent.”). We must read the statute as a whole and not just isolated
portions. Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex.
2004).

B. APPLICABLE LAW

      In Texas, sovereign immunity protects the state and various divisions of the
state, including universities, from liability and lawsuits unless, by consent, the state

                                           5
waives immunity. Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 696 (Tex.
2003); Tara Partners, Ltd. v. City of S. Hous., 282 S.W.3d 564, 576 (Tex. App.—
Houston [14th Dist.] 2009, pet. denied); see Prairie View A&M Univ. v. Chatha, 381
S.W.3d 500, 512 (Tex. 2012) (“Sovereign immunity bars suits against the state and
its entities, and this immunity remains intact unless surrendered in express and
unequivocal terms by the statute’s clear and unambiguous waiver.” (citing Tex.
Gov’t Code Ann. § 311.034; Miranda, 133 S.W.3d at 225–26)). Sovereign immunity
encompasses two distinct principles: immunity from suit and immunity from
liability. Miranda, 133 S.W.3d at 224. Immunity from liability is an affirmative
defense, but immunity from suit deprives a court of subject matter jurisdiction. Id.
Because immunity from suit, unlike immunity from liability, affects the court’s
jurisdiction, immunity from suit is properly raised in a plea to the jurisdiction. Tara
Partners, Ltd., 282 S.W.3d at 576; see Wichita Falls State Hosp. v. Taylor, 106
S.W.3d 692, 696 (Tex. 2003). Alternatively, immunity from liability does not affect
a court’s jurisdiction to hear a case and cannot be raised in a plea to the jurisdiction.
Wichita Falls State Hosp., 106 S.W.3d at 696 (citing Tex. Dep’t of Transp. v. Jones,
8 S.W.3d 636, 638–39 (Tex. 1999)).

      “[A]ny purported statutory waiver of immunity should be strictly construed in
favor of retention of immunity.” Chatha, 381 S.W.3d at 513. “Statutory prerequisites
to a suit, including the provision of notice, are jurisdictional requirements in all suits
against a governmental entity.” Tex. Gov’t Code Ann. § 311.034.

      Chapter 2253 of the Texas Government Code governs public works contracts.
See generally Tex. Gov’t Code Ann. §§ 2253.001–2253.079; see also Tex. Dep’t of
Mental & Health Retardation v. Newbasis Cent., L.P., 58 S.W.3d 278, 280 (Tex.
App.—Fort Worth 2001, pet. dism’d). The Texas Legislature enacted Chapter 2253
to provide subcontractors and suppliers involved in public-works contracts a basis

                                            6
for recovery, because a subcontractor or a supplier may not place a lien against a
public building. See Redland Ins. v. Sw. Stainless, L.P., 181 S.W.3d 509, 511 (Tex.
App.—Fort Worth 2005, no pet.); Overstreet v. Houston County, 365 S.W.2d 409,
413 (Tex. App.—Houston 1963, writ ref’d n.r.e.). It is also intended to provide a
simple and direct method for claimants who supply labor and material in the
construction of public works to give notice and perfect claims. Newbasis Cent., 58
S.W.3d at 280 (citing City of LaPorte v. Taylor, 836 S.W.2d 829, 832 (Tex. App.—
Houston [1st Dist.] 1992, no writ)). Chapter 2253 is highly remedial and should be
given the most comprehensive and liberal construction possible to accomplish its
purpose. See Ramex Const. Co. v. Tamcon Servs., Inc., 29 S.W.3d 135, 139 (Tex.
App.—Houston [14th Dist.] 2000, no pet.); City of LaPorte, 836 S.W.2d at 832; see
also Newbasis Cent., 58 S.W.3d at 280.

      If a governmental entity makes a public work contract with a prime contractor
in excess of $100,000, then the governmental entity shall require the contractor,
before beginning the work, to execute to the governmental entity a performance
bond and a payment bond. Tex. Gov’t Code Ann. § 2253.021(a). The payment bond
under § 2253.021(a)(2) is solely for the protection and use of payment bond
beneficiaries who have a direct contractual relationship with the prime contractor to
supply public work or labor material. Id. § 2253.021(c)(1).

      Section 2253.027 is titled “Liability of Governmental Entity.” Id. § 2253.027.
Subsection (a) provides that if a governmental entity fails to obtain from a prime
contractor a payment bond as required by § 2253.021, then the entity is subject to
the same liability that a surety would have if the surety had issued a payment bond
and if the entity had obtained the bond. Id. § 2253.027(a)(1). Subsection (b) provides
that: “To recover in a suit under [§ 2253.027(a)], the only notice a payment bond
beneficiary is required to provide to the governmental entity is a notice provided in

                                          7
the same manner as described by [Texas Government Code Chapter 2253]
Subchapter C.” Id. § 2253.027(b). The notice must be written and mailed to the
prime contractor on or before the 15th day of the third month after each month in
which any of the claimed labor was performed or any of the claimed material was
delivered. See id. §§ 2253.027(b), 2253.041. Further, the notice must be
accompanied by a sworn statement of account that states in substance that the
amount claimed is just and correct and that all just and lawful offsets, payments, and
credits known to the affiant have been allowed. See id. §§ 2253.027(b), 2253.041;
see also Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995) (“The purpose of the
notice requirement is to ensure prompt reporting of claims in order to enable
governmental units to gather information necessary to guard against unfounded
claims, settle claims, and prepare for trial.”).

C. ANALYSIS

      UH is a state agency entitled to sovereign immunity. See Tex. S. Univ. v.
Pepper Lawson Horizon Int’l Grp., LLC, 634 S.W.3d 428, 435 (Tex. App.—
Houston [1st Dist.] 2021, pet. filed); Tex. S. Univ. v. Araserve Campus Dining Servs.
of Tex., Inc., 981 S.W.2d 929, 930 (Tex. App.—Houston [1st Dist.] 1998, pet.
denied). Section 2253.027(a) of the Government Code provides a limited waiver of
immunity for governmental entities that fail to obtain a “payment bond” from a
prime contractor for a public-works project. See Tex. Gov’t Code Ann. § 2253.027;
City of Madisonville v. Sims, 620 S.W.3d 375, 378 (Tex. 2020) (per curiam).
Subsection (b) further provides a notice requirement that must be satisfied “to
recover in a suit under subsection(a) . . . .” Tex. Gov’t Code Ann. § 2253.027(b).

      1. Section 2253.027(a)’s Payment “Bond”

      UH argues that the limited waiver of immunity provided for in § 2253.027(a)
does not apply because UH obtained a bond from A-Status as required by
                                            8
§§ 2253.021, 2253.027(a), (albeit a fraudulent bond), and UH did not have
knowledge that the “bond” was fraudulent.

      Section 2253.027(a) provides that the governmental entity is required to
obtain a “payment bond,” and it is undisputed that the bond A-Status provided to
UH was fraudulent. See id. § 2253.027(a). We note that neither “payment bond” nor
“bond” are defined under Chapter 2253. See id. § 2253.001; Maxim Crane Works,
L.P., 2022 WL 627829, at *5–6. Thus, we turn to the common and ordinary meaning
of “bond.” See Maxim Crane Works, L.P., 2022 WL 627829, at *5–6.

      A “bond” is defined, in part, as “[a] written promise to pay money or do some
act if certain circumstances occur or a certain time elapses . . . .” Black’s Law
Dictionary (11th ed. 2019); see also, e.g., Langdeau v. Dick, 365 S.W.2d 945, 952
(Tex. App.—Austin 1962, writ ref’d n.r.e.) (“Ordinarily the words ‘debenture bond’
means a note or series of notes issued by a corporation . . . and constitute written
promises to repay money loaned to the corporation.”); Grayson v. City of Marshall,
145 S.W. 1034, 1037 (Tex. App.—Texarkana 1912, writ ref’d) (“This bond was a
written promise to pay a certain sum . . . .”). Here, the “bond” was fraudulent
because the written promise it purported to represent did not exist. Stated differently,
no surety promised to pay the claims of A-Status’s subcontractors who provided
labor and materials and perfected claims, and thus, even if A-Status provided UH
with a piece of paper that had “bond” in its title, it was not a “bond,” per the meaning
of the term. Accordingly, we conclude that the fraudulent bond here is not a bond as
required under §§ 2253.021(a)(2) and 2253.027(a). See Tex. Gov’t Code Ann.
§§ 2253.021(a)(2), 2253.027(a). Thus, the limited waiver of immunity in
§ 2253.027(a) is implicated, and the trial court has subject-matter jurisdiction over
GTC’s suit.

      Finally, UH argues that its immunity was not waived, even if it failed to obtain

                                           9
a payment bond, because the statute provides that the governmental entity “is subject
to the same liability that a surety would have if the surety had issued a payment bond
and if the entity had obtained the bond . . . .” Id. § 2253.027(a)(1). UH argues that a
surety would not have any liability under the facts of this case because GTC failed
to provide the notice required under Chapter 2253 to hold a surety liable, and thus,
no waiver of immunity has occurred. We discuss this issue below.

      2. Section 2253.027(b)’s Notice Requirement

      The notice provision in § 2253.027(b) concerns a governmental entity’s
immunity from liability. See id. § 2253.027(b); Wichita Falls State Hosp., 106
S.W.3d at 696. Thus, a claimant’s failure to satisfy § 2253.027(b)’s notice
requirement cannot be properly asserted in a plea to the jurisdiction unless the notice
requirement in § 2253.027(b) is a statutory prerequisite to suit. See Tex. Gov’t Code
Ann. § 311.034 (“Statutory prerequisites to a suit, including the provision of notice,
are jurisdictional requirements in all suits against a governmental entity.”); Wichita
Falls State Hosp., 106 S.W.3d at 696 (“[I]mmunity from liability does not affect a
court’s jurisdiction to hear a case and cannot be raised in a plea to the jurisdiction.”).

      UH argues the notice requirement in § 2253.027(b) is a jurisdictional
prerequisite to suit, and thus, failure to comply with the notice requirements prevents
waiver of UH’s immunity. GTC argues that the notice provision in § 2253.027(b) is
not a statutory prerequisite to suit, and thus, not a jurisdictional requirement per
§ 311.034. See Tex. Gov’t Code Ann. § 311.034 (“Statutory prerequisites to a suit,
including the provision of notice, are jurisdictional requirements in all suits against
a governmental entity.”).

      We begin with the presumption that the Legislature did not intend to make
§ 2253.027(b)’s notice requirement jurisdictional, which is overcome “only by clear


                                           10
legislative intent to the contrary.”1 See City of DeSoto v. White, 288 S.W.3d 389, 394
(Tex. 2009); see also Crosstex Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d
384, 391 (Tex. 2014) (“We resist classifying a provision as jurisdictional absent clear
legislative intent to that effect.”). The Supreme Court of Texas has defined the term
“statutory prerequisite” as having three components: (1) a prerequisite must be found
in the relevant statutory language, (2) the prerequisite must be a requirement, and
(3) the requirement must be met before the lawsuit is filed. Chatha, 381 S.W.3d at
511–12.

       Here, the first component is met because the statutory language found in
§ 2253.027(b) provides for the notice requirement at issue. See Tex. Gov’t Code
Ann. § 2253.027; Chatha, 381 S.W.3d at 511–12. The second component is also met
because the relevant subsection states that the notice is “required” to recover in a
suit based on a governmental entity’s failure to obtain a bond from a prime
contractor. See Tex. Gov’t Code Ann. § 2253.027; Chatha, 381 S.W.3d at 511–12.
GTC disputes the existence of the third component and argues that “there is nothing
in the Texas Government Code Chapter 2253 that states that the notices must be
given prior to filing suit.” GTC elaborates on its argument by averring that “[i]f a
claimant discovered that there was no valid payment bond on the job within a few
weeks of having performed the work, the claimant could file suit against the
governmental entity and later give the timely statutory notices.”

       We agree with GTC that the plain and unambiguous language of the statute
does not provide that the notice required by subsection (b) must be given before suit

       1
          “The failure of a non-jurisdictional requirement mandated by statute may result in the
loss of a claim, but that failure must be timely asserted and compliance can be waived.” Univ. of
Sw. Med. Ctr. at Dall. V. Loutzenhiser, 140 S.W.3d 351, 359 (Tex. 2004), superseded by statute,
Act of May 25, 2005 79th Leg. R.S., ch. 1150, § 1, 2005 Tex. Gen. Laws 3783, 3783.
Alternatively, “[t]he failure of a jurisdictional requirement deprives the court of the power to act
(other than to determine that it has no jurisdiction), and ever to have acted, as a matter of law.” Id.

                                                  11
is filed. See Health Presbyterian Hosp. of Denton, 569 S.W.3d at 136; City of
Rockwall, 246 S.W.3d at 625; see also In re United Servs. Auto Ass’n, 307 S.W.3d
299, 308 (Tex. 2010) (“While the phrase ‘may not be brought’ makes the provision
mandatory, . . . the statute does not indicate that the provision is jurisdictional or that
the consequence of noncompliance is dismissal.”); City of DeSoto, 288 S.W.3d at
396 (observing that statute did not contain explicit language indicating that
requirement was jurisdictional nor did it provide a consequence for noncompliance).
Furthermore, we note that subsection (b) provides that “the only notice a payment
bond beneficiary is required to provide to the governmental entity is a notice
provided in the same manner as described by Subchapter C.” Tex. Gov’t Code Ann.
§ 2253.027(b). The sections in Subchapter C address the notice requirements in
difference scenarios, but none of the sections provide that notice must be given
before suit is filed. See id. §§ 2253.041(b)–(d) (providing required contents of notice
for claim for payment for labor or material), 2253.042 (providing that a written
agreement may be included in the notice along with sworn statement of account),
2253.043 (providing notice requirements if there is no written agreement), 2253.044
(providing notice requirements if the claim is for a lump-sum payment for multiple
items of public work labor or material), 2253.045 (providing required contents of
the notice if the claim is for unpaid labor or material under a written unit price
agreement), 2253.046(b)–(c) (providing required contents of the notice if the claim
is for payment of retainage), 2253.047(b)–(e) (providing additional notice
requirements for payment bond beneficiaries without direct contractual relationship
with the prime contractor), 2253.048 (providing that notice must be sent by certified
or registered mail).

       Notably, two sections in Subchapter C acknowledge that notice may be sent
before a particular public works project is completed. See id. §§ 2253.042 (“A


                                            12
payment bond beneficiary has the option to enclose with the sworn statement of
account . . . a copy of the written agreement and a statement of the completion or the
value of partial completion of the agreement.”) (emphasis added), 2253.045 (“The
notice for a claim for public work labor performed or public work material delivered
by a payment bond beneficiary who is a subcontractor or materialman to the prime
contractor or to a subcontractor and who has a written unit price agreement that is
wholly or partially completed is sufficient if . . . .”) (emphasis added). This supports
GTC’s argument that, in certain instances, claims under § 2253.027(a) may arise
after a suit is filed against a governmental entity, which would require the provision
of additional notices to the governmental entity subsequent to the filing of a lawsuit
by the claimant. Stated differently, this supports a conclusion that the notice
requirement in § 2253.027(b) may, at times, be provided to a governmental entity
after suit has been filed pursuant to § 2253.027(a).

       We conclude that the notice required in § 2253.027(b) is not a prerequisite to
suit as provided for in § 311.034 and defined by the supreme court. See id.
§ 311.034; Health Presbyterian Hosp. of Denton, 569 S.W.3d at 136; Chatha, 381
S.W.3d at 511–12; City of Rockwall, 246 S.W.3d at 625; see also Albertson’s, Inc.
v. Sinclair, 984 S.W.2d 958, 961 (Tex. 1999) (per curiam) (“[J]ust because a
statutory requirement is mandatory does not mean that compliance with it is
jurisdictional.”); Jefferson County v. Farris, 569 S.W.3d 814, 827–28 (Tex. App.—
Houston [1st Dist.] 2018, pet. denied) (“Because the statute contemplates that, at
least in some situations, presentment to the commissioners court may happen after
the filing of suit, it would defy logic to construe this as a jurisdictional prerequisite
to filing suit.”). We overrule UH’s first issue and second issue.2

       2
          Because we conclude § 2253.027(b)’s requirement that notice be provided to the
governmental entity “in the same manner as described by Subchapter C” in order to recover is not
a statutory prerequisite to suit, we need not address UH’s arguments that GTC’s notices failed to
                                               13
                                 III.    CONCLUSION

         Because § 2253.027(b) is not a jurisdictional prerequisite to suit, and because
UH failed to obtain a bond as required, we conclude that the trial court did not err
when it denied UH’s plea to the jurisdiction. See Tex. Gov’t Code Ann.
§§ 2253.021, 2253.027; Miranda, 133 S.W.3d at 227–28. We affirm the trial court’s
order.



                                           /s/    Margaret “Meg” Poissant
                                                  Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




comply with the statute. This claim should be brought in a motion for summary judgment, not in
a plea to the jurisdiction. See Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 696 (Tex.
2003); Tara Partners, Ltd. v. City of S. Hous., 282 S.W.3d 564, 576 (Tex. App.—Houston [14th
Dist.] 2009, pet. denied).

                                             14